EXHIBIT 10.6

MASSEY ENERGY COMPANY

Non-Qualified Stock Option Agreement

[Number] Non-Qualified Stock Options

THIS AGREEMENT dated as of November 12, 2006, between MASSEY ENERGY COMPANY, a
Delaware Corporation (the “Company”) and [            ] (“Participant”) is made
pursuant and subject to the provisions of the Massey Energy Company 2006 Stock
and Incentive Compensation Plan, as amended from time to time (the “Plan”), a
copy of which is attached. All terms used herein that are defined in the Plan
have the same meaning given them in the Plan.

1. Award of Non-Qualified Stock Options. Pursuant to the Plan, the Company, on
November 12, 2006 (the “Grant Date”), granted to Participant, subject to the
terms and conditions of the Plan and subject further to the terms and conditions
herein set forth, an award of [            ] Non-Qualified Stock Options,
hereinafter described as “Options” or “Option,” at the option price of
$             per share, being not less than the Fair Market Value of such
shares on the Grant Date, or on the next preceding trading date if no Company
shares traded on the New York Stock Exchange on the Grant Date. This Option is
exercisable as hereinafter provided.

2. Nontransferability. This Option may not be transferred except by will or by
the laws of descent and distribution. During Participant’s lifetime, this Option
may be exercised only by Participant.

3. Expiration Date. This Option shall expire ten years from the Grant Date (the
“Expiration Date”).

4. Exercisability. Subject to Paragraph 7 and except as provided in Paragraph 8
below, Participant’s interest in the Options shall become exercisable (“Vested”)
with respect to one-third of the Options on each of November 12,
2007, November 12, 2008, and November 12, 2009. Once this Option, or any
portions thereof, has become exercisable in accordance with the preceding
sentence it shall continue to be exercisable until the termination of
Participant’s rights hereunder pursuant to Paragraph 5, 6, 7, or 8 or until the
Option has expired pursuant to Paragraph 3. A partial exercise of this Option
shall not affect Participant’s right to exercise this Option with respect to the
remaining shares, subject to the conditions of the Plan and this Agreement.

5. Death, Retirement or Disability. If Participant dies, Retires, or becomes
permanently and totally disabled within the meaning of Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”) (“Permanently and Totally
Disabled”) while in the employ or service of the Company or a Subsidiary and
prior to the forfeiture of the Options under Paragraph 7, Participant shall
thereupon become entitled to exercise such Options in full to the extent not
vested or exercised as of the date of Participant’s death, Retirement or
becoming Permanently and Totally Disabled, and all such Options shall be
exercisable by Participant (or if Participant is deceased, his estate or other
successor in interest following Participant’s death) during the remainder of the
period preceding the Expiration Date or until the date that is three years after
the date of Participant’s death, Retirement or Total and Permanent Disability,
whichever is shorter. For purposes of this Agreement, “Retire” or “Retirement”
means retiring from the employ of the Company on or after the attainment of age
55.



--------------------------------------------------------------------------------

6. Exercise after Termination of Employment or Service. If Participant ceases to
be employed by or in the service of the Company and its Subsidiaries prior to
the Expiration Date for reasons other than death, Retirement or Permanent and
Total Disability, this Option shall be exercisable to the extent exercisable
under Paragraph 4, during the remainder of the period preceding the Expiration
Date or until the date that is three months after the date Participant ceases to
be employed by or in the service of the Company and its Subsidiaries for reasons
other than death, Retirement or Permanent and Total Disability, whichever is
shorter.

7. Forfeiture. Subject to the preceding Paragraph and Paragraph 8 below, all
Options that are not then Vested shall be forfeited if Participant’s employment
or service with the Company and its Subsidiaries terminates for any reason other
than on account of Participant’s death, Retirement, or Permanent and Total
Disability.

8. Change in Control. Notwithstanding any other provision of this Agreement,
Participant’s unvested Options shall be Vested if Participant’s employment or
service terminates within two years following a Change in Control.

9. Notice. Any notice or other communications given pursuant to this Agreement
shall be in writing and shall be personally delivered or mailed by United States
registered or certified mail, postage prepaid, return receipt requested, to the
following addresses:

 

If to the Company:   By hand-delivery:   By mail: Massey Energy Company   Massey
Energy Company Attention: Corporate Secretary   Attention: Corporate Secretary 4
North Fourth Street   P.O. Box 26765 Richmond, Virginia 23219   Richmond,
Virginia 23261 If to Participant:   [Name]   [Address]   [Address]  

10. Confidentiality. Participant agrees that this Agreement and the receipt of
Options subject to this award are conditioned upon Participant not disclosing
the terms of this Agreement or the receipt of the Options to anyone other than
Participant’s spouse, confidential financial advisor, or senior management of
the Company prior to the date Participant is Vested in the Options. If
Participant discloses such information to any person other than those named in
the prior sentence, except as may be required by law, Participant agrees that
this award will be forfeited.

 

2



--------------------------------------------------------------------------------

11. Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle Participant to a fractional share such
fraction shall be disregarded.

12. No Right to Continued Employment or Service. This Agreement does not confer
upon Participant any right to continue in the employ or service of the Company
or a Subsidiary, nor shall it interfere in any way with the right of the Company
or a Subsidiary to terminate such employment or service at any time.

13. Change due to Capital Adjustments. The terms of this Award shall be adjusted
as the Committee determines and as provided in the Plan for events which, in the
judgment of the Committee, necessitates such action.

14. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware.

15. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof or as duly amended.

16. Participant Bound by Plan. Participant hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof which
are incorporated by reference into this Agreement.

17. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.

18. Taxes. Participant shall make arrangements acceptable to the Company for the
satisfaction of income and employment tax withholding requirements attributable
to the exercise of any Option.

19. Employment and Service. In determining cessation of employment or service,
transfers between the Company and/or any Subsidiary shall be disregarded, and
changes in status between that of a Member, a Non-Employee Service Provider and
a Non-Employee Director shall be disregarded.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.

 

MASSEY ENERGY COMPANY By:  

 

[Authorized Officer]

 

[Participant]

 

3